Citation Nr: 0815113	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-36 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1962 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Columbia, South Carolina.  The veteran testified 
before the undersigned Veterans Law Judge in March 2008; a 
transcript of that hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified at his March 2008 Board hearing that 
his service-connected bilateral hearing loss has increased in 
severity since his most recent April 2006 VA examination.  
According to VAOPGCPREC 11-95 (1995), a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  The Board thus 
concludes that the veteran's testimony necessitates a new 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiology examination to determine the 
extent of his disability due to hearing 
loss.  The claims file and a copy of this 
remand must be made available to the 
examiner, and the examiner should indicate 
that the claims file was reviewed in 
conjunction with the examination.  All 
necessary tests should be conducted.  If 
the examiner cannot complete audiological 
testing or speech recognition testing for 
any reason, he/she should provide a 
detailed explanation for why such testing 
cannot be completed.

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

